170 Ga. App. 351 (1984)
317 S.E.2d 327
BREWER et al.
v.
BOARD OF ZONING ADJUSTMENT OF ATLANTA et al.
67919.
Court of Appeals of Georgia.
Decided March 16, 1984.
J. Timothy White, Gary D. Stokes, for appellants.
Marva Jones Brooks, Thomas A. Bowman, John A. Sibley III, for appellees.
BANKE, Judge.
The Superior Court of Fulton County dismissed as untimely the appellants' appeal from an adverse decision of the Board of Zoning Adjustment of the City of Atlanta, and the appellants filed a notice of appeal to this court. The Board of Zoning Adjustment has moved to dismiss the appeal due to the appellants' failure to follow the discretionary review procedures set forth in OCGA § 5-6-35. Held:
Except in cases involving ad valorem taxes and condemnations, the discretionary appeal procedures are applicable to all appeals from "decisions of the superior courts reviewing decisions of . .. local administrative agencies . . ." OCGA § 5-6-35 (a) (1). The appellants do not dispute that the Board of Zoning Adjustment of the City of Atlanta is a local administrative agency within the meaning of this statute; however, they contend that the statute is inapplicable in a case such as this, where the superior court has dismissed the decision of the local tribunal without reviewing it on the merits. We are cited no support for this contention, and we do not believe that any such distinction is embodied in the statute. The motion to dismiss the appeal is accordingly granted. Cf. Hawn v. Chastain, 154 Ga. App. 609 (269 SE2d 50) (1980), rev'd on other grounds 246 Ga. 723 (273 SE2d 135) (1980).
Appeal dismissed. Shulman, P. J., and Pope, J., concur.